Case 1:21-cr-00040-TNM Document 33 Filed 02/23/21 Page 1of1

AO 442 (Rev, EVEL) Arrest Warrant

UNITED STATES DISTRICT COURT

for the

District of Columbia

United States of America

v. ) Case: 1:21-mj-00198
. ) Assigned to: Judge Harvey, G. Michael
Tristan Chandler Stevens ) Assign Date: 2/3/2021
) Description: COMPLAINT W/ARREST WARRANT
)
)
Defendant
ARREST WARRANT

lo: Any authorized law enforcement officer

YOU ARE COMMANDED (o arrest and bring before a United States magistrate judge without unnecessary delay

(ame of person ty be arrested} Tristan Chandler Stevens
who is accused of an offense or violation based on the following document filed with the court:

© Indictment “IT Superseding Indictment “TInformation (© Superseding Information XJ Complaint
O Probation Violation Petition © Supervised Release Violation Petition O Violation Notice Order of the Court

This offense is briefly described as follows:

118 U.S.C. § EEI(b) - Assaulting. resisting. or impeding certain officers or employees:
18 U.S.C. § 231(a)(3) - Civil Disorder;
18 U.S.C. § 1752(a) & (b) - Restricted Building or Grounds;

   

 

 

40 U.S.C. § 5104(e)(2) - Violent Entry or Disorderly Conduct satan Digitally signed by G.

a ‘ Michael Harvey

(4 GkeYe Date: 2021.02.03
Date: 02/03/2021 “Soe by 12:52:16 -05'00"
fesninng officer's signature ,
City and state: Washington, D.C. G. Michael] Harvey, U.S. Magistrate Judge
Printed name aud ttle
Return
This warrant was reccived on fcdter OL-OD-e . and the person was arrested on fduter (&2-05-2 |

AL fon cud state) 42. a. J” :

   

Date: 07-05" 2-(

officer's stQnati

MedleX- “Dusiy

Printed name and title

 

 

 
